Name: 2005/157/EC: Council Decision of 17 February 2005 appointing two German members and two German alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2006-06-13; 2005-02-25

 25.2.2005 EN Official Journal of the European Union L 52/37 COUNCIL DECISION of 17 February 2005 appointing two German members and two German alternate members of the Committee of the Regions (2005/157/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the German Government, Whereas: (1) On 22 January 2002 the Council adopted Decision 2002/60/EC (1) appointing the members and alternate members of the Committee of the Regions. (2) Two seats as members of the Committee of the Regions have become vacant following the expiry of the mandates of Ms Barbara RICHSTEIN and Mr Manfred LENZ, notified to the Council on 12 January 2005, one seat as an alternate member of the Committee of the Regions has become vacant following the expiry of the mandate of Mr Wolfgang KLEIN, notified to the Council on 7 December 2004, and one seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Hans-Georg KLUGE, notified to the Council on 21 December 2004, HAS DECIDED AS FOLLOWS: Sole Article The following are hereby appointed to the Committee of the Regions (a) as members: Mr Gerd HARMS BevollmÃ ¤chtigter des Landes Brandenburg fÃ ¼r Bundes- und Europaangelegenheiten, StaatssekretÃ ¤r in der Staatskanzlei in place of Ms Barbara RICHSTEIN Ms Barbara RICHSTEIN Abgeordnete des Landtages Brandenburg in place of Mr Manfred LENZ (b) as alternate members: Mr Markus KARP StaatssekretÃ ¤r im Ministerium fÃ ¼r Wissenschaft, Forschung und Kultur in place of Mr Hans-Georg KLUGE Mr Steffen REICHE Mitglied des Landtages in place of Mr Wolfgang KLEIN for the remainder of their term of office, which runs until 25 January 2006. Done at Brussels, 17 February 2005. For the Council The President J.-C. JUNCKER (1) OJ L 24, 26.1.2002, p. 38.